Name: Commission Regulation (EEC) No 1465/89 of 26 May 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5. 89 Official Journal of the European Communities No L 144/41 COMMISSION REGULATION (EEC) No 1465/89 of 26 May 1989 fixing the amount of the subsidy on oil seeds fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture ('), as last amended by Regulation (EEC) No 1 132/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1442/89 Q ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1442/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (9) is as set out in Annex III for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 ( ,0) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 27 May 1989 to take into account the prices and connected measures, for the 1989/90 marketing year, and the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 27 May 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 128 , 11 . 5 . 1989 , p. 15 . 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 119, 29 . 4. 1989, p. 26 . (*) OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 197, 26. 7. 1988 , p. 10 . 0 OJ No L 143, 26. 5. 1989, p. 25. (8) OJ No L 266, 28 . 9 . 1983, p. 1 . O OJ No L 53, 1 . 3 . 1986, p . 47. H OJ No L 183, 3 . 7. 1987, p . 18 . No L 144/42 Official Journal of the European Communities 27. 5 . 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 (') 3rd period 8 (') 4th period 9 (') 5th period 10 o 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,580 0,000 20,051 0,580 0,000 19,913 1,170 0,000 15,416 1,170 0,000 14,689 1,170 0,000 14,219 1,170 0,000 13,848 2 . Final aids : \ (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 47,75 53,26 968,20 146,59 175,47 16,304 12,401 31 604 2 265,77 47,43 52,90 961,54 145,51 174,24 16,183 12,301 31 370 2 205,54 36,81 40,67 744,39 115,47 137,67 12,852 10,208 25 359 2 298,12 35,11 38,75 709,29 109,77 131,17 12,217 9,677 24 042 2 114,65 34,01 37,51 686,59 106,08 126,98 11,806 9,334 23 245 2 018,95 33,20 36,89 668,68 103,16 123,66 11,482 8,994 22 344 1 835,32 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 89,44 3 168,18 89,44 3 148,16 178,89 2 488,90 178,89 2 370,07 178,89 2 301,36 178,89 2 205,66 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 4 335,73 0,00 4 309,23 0,00 3 607,48 0,00 3 450,20 0,00 3 359,27 0,00 3 233,23 (') Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. 27. 5 . 89 Official Journal of the European Communities No L 144/43 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 (') 3rd period «(') 4th period 9 (') 5th period loo 1 . Gross aids (ECU):  Spain Portugal  Other Member States 3,080 2,500 22,551 3,080 2,500 22,413 3,670 2,500 17,916 3,670 2,500 17,189 3,670 2,500 16,719 3,670 2,500 16,348 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 53,65 59.88 1 088,92 165,55 197,58 18,413 14.089 35 691 2 655,82 53,33 59,52 1 082,25 164,47 196,35 18,293 13,988 35 457 2 595,59 42,72 47,26 865,11 134,72 159,99 14,994 11,962 29 541 2 746,58 41,01 45,35  830.00 129.01 153,50 14,359 11,431 28 225 2 563,12 39,91 44,11 : 807.31 125.32 149,30 13,948 11,087 27 427 2 467,42 39,10 43,48 789,39 122,41 145,99 13,624 10,747 26 526 2 283,79 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 474,98 3 553,72 474,98 3 533,69 561,13 2 871,14 561,13 2 752,31 561,13 2 683,60 561,13 2 587,90 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 470,02 4 805,74 470,02 4 779,25 480,01 4 087,48 480,01 3 930,20 480,01 3 839,28 480,01 3 713,23 (') Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. No L 144/44 Official Journal of the European Communities 27. 5 . 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 5 1st period 6 2nd period 7 3rd period 8 (') 4th period 9 (') 1 . Gross aids (ECU) : Spain  Portugal  Other Member States 5,170 0,000 21,445 5,170 0,000 21,445 5,170 0,000 21,445 6,890 0,000 17,158 6,890 0,000 1 7,158 2 . Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 51,12 56,99 1 035,51 156,14 187,46 17,365 13,131 ' 33 662 2 322,16 51,12 56,99 1 035,51 156,14 187,46 17,365 13,131 33 662 2 283,40 51,12 56,99 1 035,51 156,14 187,46 17,365 13,131 33 635 2 243,17 40,98 45,26 828,51 128,45 153,22 14,297 11,349 28 122 2507,36 40,98 45,26 828,51 128,45 153,22 14,297 11,349 28 122 2 507,36 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 448,71 797,28 3 448,71 797,28 3 436,55 1 053,45 2 963,65 1 053,45 2 963,65 (c) Seed harvested in Portugal . and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 269,02 6 109,70 0,00 6 269,02 6 109,70 0,00 6 254,06 6 095,12 0,00 5 622,80 " 5 479,91 0,00 5 622,80 5 479,91 3 . Compensatory aids :  in Spain (Pta) 3 400,51 3 400,51 3 388,35 2 915,39 2 915,39 4. Special aid :  in Portugal (Esc) 6 109,70 6 109,70 6 095,12 5 479,91 5 479,91 (') Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,087790 2,352880 43,648599 6,977780 8,122360 0,780032 0,655766 1 515,94 176,92000 172,30100 130,19300 2,085050 2,348740 43,641800 6,978640 8,125050 0,779856 0,657016 1 520,48 179,61400 173,06300 130,72200 2,082710 2,344890 43,640999 6,979900 8,130760 0,780077 0,657991 1 524,58 181,49200 173,73300 131,26600 2,080550 2,340970 43,637800 6,9821 10 8,137270 0,780311 0,658927 1 528,17 183,17600 174,46800 131,78000 2,080550 2,340970 43,637800 6,9821 10 8,137270 0,780311 0,658927 1 528,17 183,17600 174,46800 131,78000 2,075050 2,326690 43,616400 6,987170 8,155280 0,781234 0,661944 1 539,17 187,95100 176,69400 133,36000